Citation Nr: 1012584	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-15 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, 
New York



THE ISSUE

Entitlement to provision by VA of a "Total Gym" fitness 
system for home use as part of an outpatient physical 
therapy plan.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1960.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2009 decision of the Buffalo VA Medical Center 
(VAMC), denying purchase by VA of a "Total Gym" for home 
use.   In April 2009, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in May 2009 and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 2009.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The decision as to whether a "Total Gym" for home use is 
medically necessary, as part of a program of physical 
therapy, involves a medical determination as to the need 
for, and appropriateness of, a specific type of medical care 
and treatment. 


CONCLUSION OF LAW

The Board lacks jurisdiction over the appeal.   38 U.S.C.A. 
§§ 511, 1710, 7104 (West 2002); 38 C.F.R. § 17.150, 20.101 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The provisions of the VCAA are not applicable to this matter 
because the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Board therefore finds that any deficiency in 
VA's VCAA notice or development action is harmless error.

II.  Analysis

In the instant case, the Veteran has essentially alleged 
that a "Total Gym" for home use is medically necessary for 
treatment of his lumbar and cervical spine disabilities.  
Consequently, he has requested that VA purchase a "Total 
Gym" for him.  In support of his claim he has submitted two 
letters from private treating physicians indicating that he 
has benefitted quite a bit from use of the "Total Gym" as 
part of a program of physical therapy at the Buffalo VAMC; 
that if a "Total Gym" was purchased for him for home use, he 
would follow a prescribed exercise outline on a daily basis; 
that this daily exercise would hopefully improve his ability 
to perform his activities of daily living; and that the 
daily exercise would hopefully prevent the need for further 
back surgeries.  He has also noted that two VA physicians 
and a VA physical therapist have recommended the use of the 
"Total Gym".  

The Board's appellate jurisdiction extends to questions of 
"eligibility" for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by VHA.  38 C.F.R. 
§ 20.101(a); see also Meakin v. West, 11 Vet. App. 183 
(1998).  Medical determinations, however, such as the need 
for, and appropriateness of, specific types of medical care 
and treatment for an individual, are not adjudicative 
matters and are beyond the Board's jurisdiction.   Typical 
examples of these issues are whether a particular drug 
should be prescribed, whether a specific type of 
physiotherapy should be ordered, and similar judgmental 
treatment decisions with which an attending physician may be 
faced.  38 C.F.R. § 20.101(b).

In specific regard to prosthetics and similar appliances, 
artificial braces, orthopedic shoes, hearing aids, 
wheelchairs, medical accessories, similar appliances 
including invalid lifts and therapeutic and rehabilitative 
devices, and special clothing made necessary by the wearing 
of such appliances, may be purchased, made or repaired for 
any Veteran upon a determination of feasibility and medical 
need, as a necessary part of outpatient care.  38 C.F.R. 
§ 17.150(a).

Examining the evidence in conjunction with the above 
regulations, the Board finds that the decision made by the 
VAMC to deny purchase of the "Total Gym", amounts to a 
determination as to the need for, and appropriateness of, a 
specific type of medical treatment.  Notably, the Veteran 
exercises on the "Total Gym" as part of a prescribed program 
of physical therapy and has essentially alleged that it is 
medically necessary for him to do these exercises at home.  
Consequently, VA's decision not to purchase the "Total Gym" 
for the Veteran is essentially a determination that it is 
not medically necessary for the Veteran to do his physical 
therapy exercises at home on a "Total Gym".  Accordingly, 
the determination is of the type specifically noted by the 
governing regulation as not subject to review by the Board.  
See 38 C.F.R. § 20.101(b), noting that a typical example of 
a medical necessity determination not subject to the 
jurisdiction of the Board is whether a specific type of 
physiotherapy (i.e. physical therapy) should be ordered.  

Although the Veteran did apply to the VA prosthetics 
department in attempting to obtain authorization for VA 
purchase of a "Total Gym", the Board finds that the "Total 
Gym" is not a prosthetic or similar appliance within the 
meaning of the pertinent regulations.  Notably, the 
prosthetics, appliances and devices referred to under 
38 U.S.C.A. § 17.150 are all designed to directly assist 
with mobility and/or physical function, whereas the "Total 
Gym" is a piece of exercise equipment, which may help 
indirectly improve these attributes, if an individual uses 
it for physical exercise.  Accordingly, the Board finds no 
basis for considering it as a type of medical device over 
which VA jurisdiction extends.  Id., 38 C.F.R. § 20.101(b).  

The Board has also considered the Veteran's representative's 
contention that the request for purchase of the "Total Gym" 
amounts to a request for home health services, invalid lifts 
and other devices under 38 U.S.C.A. § 1717.  However, the 
Board does not find this statutory section applicable as it 
refers to the provision of medical devices, such as the 
one's listed in 38 U.S.C.A. § 17.150 (which would not 
include the "Total Gym"); structural modification of the 
home; or direct services delivered in the home by VA 
personnel.  Similarly, the Board has considered whether the 
Veteran's request can be adjudicated as request for 
specially adapted housing or a special home adaptation under 
38 C.F.R. §§ 3.809 or 3.809a.  However, as these sections 
refer either to assistance in obtaining a separate, 
specially adapted dwelling or assistance in making specific 
structural modifications to a home, they are also not 
applicable.  

In summary, because the VAMC's decision not to purchase a 
"Total Gym" for home use for the Veteran as part of a 
program of physical therapy amounts to a determination as to 
the need for, and appropriateness of, a specific type of 
medical treatment (i.e. prescribed physical therapy 
exercises, to be performed on the "Total Gym" at home), the 
Board does not have jurisdiction to review the decision.  
38 C.F.R. § 20.101(b).  Consequently, the appeal must be 
dismissed.     


ORDER

The appeal for entitlement to provision by VA of a "Total 
Gym" fitness system for home use as part of an outpatient 
physical therapy plan is dismissed.  



____________________________________________
K. J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


